DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response an amendment filed on 08/06/2021.
Claims 1-19 are pending. Applicant has amended claim 1 and claims 8-16 are withdrawn as non-elected groups.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 17-19 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 33-39 of co-pending Application No. 16/610,685. 

Co-pending application (‘685) teaches a rubber composition having at least one silica which is substantially identical to applicant claimed silica  of claim 1 which includes silica having a CTAB specific surface area  range between 40-300 m2/g, a difference between a BET surface area and CTAB specific surface rea of greater than or equal to 35 m2/g, aluminium content WAl within range of 0.5-7.0 by wt%, width of the particle size distribution Ld is greater than equal to 1.5, median particle size d50, measured by centrifugal sedimentation, such that for a given value of CTAB specific surface area and given aluminium content WAl, magnitude A is defined by the following equation (I):  A = |d50| + 0.782 x | SCTAB| - 8.524 x | WAl | 
where d50 is the numerical value of d50, expressed in nm, SCTAB is the numerical value of SCTAB expressed in m2/g, WAl is the numerical value of WAl, expressed in % by weight relative to the weight of silica and the magnitude A satisfies the relationship (II):                                 A ≥ 253
2/g (see claim 39 which is substantially identical to presently claim 7 and also reads upon presently claimed limitation claim 19 of at least 180 m2/g, difference between BET surface area and CTAB surface area is greater than equal to 40 m2/g which reads upon presently claimed limitation of claims 6 and 18, width Ld is within range of 1.5-3.5 which reads upon presently claimed limitation of claim 3, aluminium content of 0.5-5% by weight which reads upon presently claimed limitation of claims 4 and 17, CTAB surface area of 110-330 m2/g which reads upon presently claimed limitation of claim 2 and  259 ≤ A ≤ 300 which reads upon presently claimed limitation of claim 5.
This is a provisional non-statutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Valero et al (US PGPUB No.:2011/0263784) in view of Perin et al (WO2011117400, machine translation).
As per claims 1-5, 7, 17 and 19, Valero teaches silica and preparing silica comprising of CTAB surface area in range between 40-525 m2/g (reads on limitation of CTAB surface area in range from 40-300 m2/g of presently claim 1 and 110 to 300 m2/g of presently claim 2, see abstract, paragraph 0135), BET surface area between 45 and 550 m2/g (would read on limitation of BET surface area is at least 160 m2/g of presently claim 7 and at least 180 m2/g of presently prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Valero does not explicitly disclose or suggest a difference between BET surface area and CTAB surface rea of at least 35 m2/g. 
Since Valero teaches BET surface area of 45-550 m2/g and CTAB surface are of 40-525 m2/g (see abstract), therefore the skilled artisan would expect to obtain the difference between BET surface area and CTAB surface of at least 35 m2/g as presently claimed as follow: 
for example if BET surface area is 200 m2/g and CTAB surface is 163 m2/g, the difference between BET surface area and CTAB surface is 37 m2/g (200-163 = 37 m2/g) which thus would meet the limitation of at least 35 m2/g as presently claimed in claim 1. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Valero does not explicitly disclose or suggest amount of aluminium in range from 0.5 to 7.0 wt% and median particle size d50, measured by centrifugal sedimentation, such that for a given value of CTAB surface area and amount of aluminium WAl, parameter A defined by equation (I):.
A = |d50| + 0.782 x | SCTAB| - 8.524 x | WAl | 
Satisfies relationship (II):
A ≥ 253 

However, Perin teaches precipitated silica containing aluminium in amount range of at most 7.0 weight%, preferably at most 5 wt%,  preferably in range of 0.75-4.0 weight% (page 3- last 5 paragraphs, reads on limitation of amount of Al in range from 0.5-7 wt% of presently claim 1, 0.5 to 5 wt% of presently claim 4 and 1.0 to 3.0 wt% of presently claim 17), containing CTAB surface area 70-240 m2/g and BET surface area of 70-240 m2/g (page 4-at beginning of first few lines) and d50 median particle size of less than 3 µm (page 4-middle). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Perin does not explicitly suggest or disclose parameter A defined by equation I and II but Perin teaches the value of CTAB surface area SCTAB from 70-240 m2/g, value of d50 median particle size less than 3 µm and value of weight percent of aluminium compound at most 7 wt%, at most 5 wt%, preferably 0.75-4.0 wt% which are substantially identical to presently claimed invention, therefore the skilled artisan would expect to obtain the parameter A as defined in equation I and II as presently claimed as follow: 
for example if value of d50 is 0.2 µm which would equal to 200 nm, SCTAB is 150 m2/g and WAl is 4 wt%, then parameter A would be as below:
A = 200 nm + 0.782 x 150 m2/g – 8.524 x 4 wt% = 283.204 which thus would encompass A ≥ 253 of presently claim 1 and 259 ≤ A ≤ 300 of presently claim 5. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



As per Claim 6, Valero teaches BET surface area of 45-550 m2/g and CTAB surface are of 40-525 m2/g (see abstract), therefore the skilled artisan would expect to obtain the difference between BET surface area and CTAB surface of at least 40 m2/g as presently claimed as follow: 
for example if BET surface area is 200 m2/g and CTAB surface is 158 m2/g, the difference between BET surface area and CTAB surface is 42 m2/g (200-158 = 42 m2/g) which thus would meet the limitation of at least 40 m2/g as presently claimed in claim 6. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Perin teaches CTAB surface area 70-240 m2/g and BET surface area of 70-240 m2/g (page 4-at beginning of first few lines), therefore the skilled artisan would expect to obtain the difference between BET surface area and CTAB surface of at least 40 m2/g as presently claimed as follow: 
for example if BET surface area is 200 m2/g and CTAB surface is 158 m2/g, the difference between BET surface area and CTAB surface is 42 m2/g (200-158 = 42 m2/g) which thus would meet the limitation of at least 40 m2/g as presently claimed in claim 6. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

As per Claim 18, Valero teaches BET surface area of 45-550 m2/g and CTAB surface are of 40-525 m2/g (see abstract), therefore the skilled artisan would expect to obtain the difference between BET surface area and CTAB surface of at least 50 m2/g as presently claimed as follow: 
for example if BET surface area is 200 m2/g and CTAB surface is 148 m2/g, the difference between BET surface area and CTAB surface is 52 m2/g (200-148 = 52 m2/g) which thus would meet the limitation of at least 50 m2/g as presently claimed in claim 18. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Perin teaches CTAB surface area 70-240 m2/g and BET surface area of 70-240 m2/g (page 4-at beginning of first few lines), therefore the skilled artisan would expect to obtain the difference between BET surface area and CTAB surface of at least 50 m2/g as presently claimed as follow: 
for example if BET surface area is 200 m2/g and CTAB surface is 148 m2/g, the difference between BET surface area and CTAB surface is 52 m2/g (200-148 = 52 m2/g) which thus would meet the limitation of at least 50 m2/g as presently claimed in claim 18. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments filed on 08/06/2021 in related to cited prior art references Valero et al (US PGPUB No.:2011/0263784) in view of Perin et al (WO2011117400, machine translation) have been fully considered but they are not persuasive.
Applicant argues:
“the Examiner alleges that Valero discloses many of the limitations of pending claim 1 and admits that Valero does not explicitly disclose or suggest a difference between BET surface 2/g. The Examiner then goes on to allege, "Since Valero teaches BET surface area of 45-550 m2/g and CTAB surface are of 40-525 m2/g (see abstract), therefore the skilled artisan would expect to obtain the difference between BET surface area and CTAB surface of at least 35 m2/g as presently claimed as follow: for example if BET surface area is 200 m2/g and CTAB surface is 163 m2/g, the difference between BET surface area and CTAB surface is 37 m2/g (200-163 = 37 m2/g) which thus would meet the limitation of at least 35 m2/g as presently claimed in claim 1." Applicant respectfully disagrees with the Examiner's interpretation of Valero's disclosure regarding BET surface area and CTAB surface area. 
To arrive at a value of 37 m2/g, the Examiner has combined two arbitrary values that do not appear to be disclosed by Valero. A BET surface area of 200 m2/g is not found in Valero's disclosure, nor is a CTAB surface is 163 m2/g. As noted by the Examiner, Valero merely discloses a BET surface area range of 45-550 m2/g and CTAB surface area range of 40-525 m2/g, notably almost identical ranges for these two parameters. Valero does not disclose a difference between these two values, nor does Valero recognize the importance of such a difference”. 
  
See Remarks, page 7

The examiner respectfully traverses as follow:
The examiner merely points to an example value of CTAB surface area (i.e., 163 m2/g) and an example value of BET surface area (i.e., 200 m2/g) that would fall within the disclosure of Valero reference (i.e., CTAB surface area of 45-550 m2/g and BET surface area of 45-550 m2/g, see abstract) in order to show that the difference of CTAB surface area and BET surface area in Valero reference would necessarily overlap, i.e., to meet, the presently claimed range. For example if a BET surface area is 200 m2/g  and if CTAB surface area is 163 m2/g, the difference 2/g, which would meet the presently claimed range.  See pages 4-5 of the office action as set forth above. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

 Applicant argues: 
“Furthermore, Applicant respectfully submits that the range recited in claim 1 for the difference between BET surface area and CTAB surface area is not shown by any examples in Valero's disclosure. The examples of Valero provide the following values for this difference: 19 m2/g (Ex. 1), 15 m2/g (Ex. 2), 17 m2/g (Ex. 3), 6 m2/g (Ex. 4), 9 m2/g (Ex. 5), 4 m2/g (Ex. 7), 22 m2/g (Ex. 8) and 18 m2/g (Ex. 9). Hence, the maximum value of this difference is 22 while in the invention, it is 35 m2/g. Thus, Applicant submits that Valero does not disclose, teach or suggest a difference between BET surface area SBET and CTAB surface area SCTAB of at least 35 m2/g as presently claimed”.

See remarks on page 8,

The examiner respectfully traverses as follow:
It is noted that applicant merely points to working example to support the position. However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others”. In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Further, the fact remains, Valero teaches CTAB surface area of 45-550 m2/g and BET surface area of 45-550 m2/g (abstract).  Therefore, even if the working examples in Valero reference were preferred embodiments, it is noted “A reference may be relied upon for all that it would have Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.

Applicant argues:
 “Perin discloses a process for the preparation of aluminum-containing precipitated silica.  However, the process of Perin is different from the process of the present invention and the process of Valero”.  In particular, Valero discloses a process that includes 5 steps and in contrast, Perin discloses three steps. “Thus, while Perin discloses a process for preparing a silica, none of the steps resemble the steps of the process disclosed by Valero. Therefore, Applicant respectfully submits that there is no teaching, suggestion or motivation for a person skilled in the art to adapt the process known from Valero using the disclosure of Perin to result in the presently claimed process, namely by adding aluminum”. 

See remarks on pages 8-10, 
3849082 9 
The examiner respectfully traverses as follow:
While Perin and Valero references may discloses different process of forming the silica, however, “a person ordinary skill in the art is also a person of ordinary creativity, not an automation”, KSR, 550 U.S. at 421,82 USPQ2D at 1397. “In many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle”. I Id. at 420, 82 USPQ2d at 1397.  Office personnel may also take into account “the interferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396.  Therefore, the examiner’s position remains, it would be obvious to one of the ordinary skill in the art to achieve a successful modification, i.e., addition of aluminum compound of Perin in combination with Valero which provides highly dispersible in particular it has an ability to deagglomerate and disperse in 
Further, presently claimed invention are directed product claims which is met by Valero in view of Perin as set forth above in the office action pages 4-7 and presently claimed invention are not directed to the process steps. Valero teaches precipitated silica product comprising of CTAB surface area, BET surface area and a width of the particle size distribution Ld is at least of 0.91 (abstract, see abstract, paragraphs 0153-0154) and difference between BET surface area and CTAB surface area as described above in the office action pages 4-7. Valero does not explicitly disclose or suggest amount of aluminium in range from 0.5 to 7.0 wt% and median particle size d50, measured by centrifugal sedimentation, such that for a given value of CTAB surface area and amount of aluminium WAl, parameter A defined by equation (I):.
A = |d50| + 0.782 x | SCTAB| - 8.524 x | WAl | 
Satisfies relationship (II):
A ≥ 253 
However, Perin teaches precipitated silica, as set forth above in the office action pages 4-7, containing aluminium in amount range of at most 7.0 weight%, preferably at most 5 wt%, preferably in range of 0.75-4.0 weight% (page 3- last 5 paragraphs), containing CTAB surface area and BET surface area of (page 4-at beginning of first few lines) and d50 median particle size of less than 3 µm (page 4-middle). Perin does not explicitly suggest or disclose parameter A defined by equation I and II but Perin teaches the value of CTAB surface area SCTAB from 70-240 m2/g, value of d50 median particle size less than 3 µm and value of weight percent of aluminium compound at most 7 wt%, at most 5 wt%, preferably 0.75-4.0 wt% which are substantially identical to presently claimed invention, therefore the skilled artisan would expect to obtain the parameter A as defined in equation I and II as set forth above in the office action page 6. Given, Valero and Perin teaching the precipitated silica product which are used as reinforcing filler in silicone 
If the process steps are critical in obtaining precipitated silica product as presently claimed, then applicant needs to incorporate the process limitation of making the precipitated silica as presently claimed.

Applicant argues: 
“In fact, neither Perin nor Valero disclose that the particle size of the silica aggregates must be measured by means of centrifugal sedimentation in a disc centrifuge nor the breadth of the particle size distribution. 
As a point of clarification, the Examiner choose a value of 0.2 pm or 200 nm for the size of the aggregates for the calculation. Such a value is not found in the disclosure of Perin. Indeed, Perin states that "the precipitated silicas containing aluminum prepared via the process according to the invention have a median diameter Ø50, after ultrasonic deagglomeration, of less than 5 µm, in particular less than 4 µm, for example less than 3 µm." Perin at col. 7, 11. 19-23. Thus, the lowest value for particle size disclosed by Perin is "less than 3 µm." In addition, the Ø50 of the particles in the Examples of Perin is 2.9 um or 2900 nm. This is over an order of magnitude greater than the arbitrary value selected by the Examiner. Applicant respectfully submits that an arbitrary choice of 0.2 µm is an unreasonable interpretation of Perin's disclosure. Furthermore, Perin does not teach the use of centrifugal sedimentation for measuring the particle size. Thus, Applicant respectfully asserts that Perin does not disclose, teach or suggest the presently recited parameter A”. 

See remarks on page 10,

The examiner respectfully traverse as follow:
Valero teaches width of the particle size distribution and d50 value measured by centrifugal sedimentation (see abstract and further support in paragraphs 0061, 0063, 0096, 0161). Further, the examiner merely points to an example of median size d50 value (i.e., 0.2 um or 200 nm) that would fall within the disclosure of Perin reference (i.e., d50 being less than 5 µm, in particular less than 4 µm, for example less than 3 µm, see page 4-middle of Perin reference) in order to show that median size d50 in Perin reference would necessarily lie inside the ranges, i.e., to meet, the presently parameter A. For example if a median size  d50 value is 0.2 µm which would equal to 200 nm, SCTAB is 150 m2/g and WAl is 4 wt%, then parameter A would be as below:
A = 200 nm + 0.782 x 150 m2/g – 8.524 x 4 wt% = 283.204 which thus would encompass range of A ≥ 253 of presently claim 1 and 259 ≤ A ≤ 300 of presently claim 5, see pages 6-7 of the office action set forth above. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 	Further, it is noted that applicant merely points to working example to support the position. However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others”. In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Further, the fact remains, Perin teaches median size d50 value being less than 5 µm, in particular less than 4 µm, for example less than 3 µm, see page 4-middle of Perin reference.  Therefore, even if the working examples in Perin reference were preferred embodiments, it is noted “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments”. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.

Applicant argues: 
“The examples of the present application demonstrate that improved results are achieved for precipitated silica according to the present invention as compared to comparative compositions. For example, comparative example 2 (CS2) corresponds to Example 2 of Perin reproduced as described by changing the amount of Al to 1.4 wt% rather than 2.7 wt% (to be comparable with silica S3) and adjusting the CTAB specific surface SCTAB to a value around 150 m2/g rather than 135 m2/g (again to be comparable with silica S3) by reducing the initial temperature from 83 to 81° C. The physical properties of precipitated silicas CS2 and S3 are reported in Table I. See para. [0308] and Table I. Table VI provides the rheological and mechanical properties of Comparative Example 5, containing silica CS2, and Example 11, containing silica S3. As shown in Table IV, Example 11 exhibits higher elongation at break and a reduced energy dissipation (tan δ(60°C)) which is related to lower heat build-up. Thus, the composition of the pending claims achieves greater than expected results over the composition of the cited art”. 

See remarks on page 11,

The examiner respectfully traverse as follow:

First of all, the data to establish the claimed invention being greater than expected results over the composition of the cited art is unpersuasive for the following reasons:

The data is not commensurate in scope with the scope of the claims.  Specifically, the data of CS2 of present invention which is example 2 of Perin reference which shows 2/g to 150 m2/g by reducing the initial temperature from 83 to 81° C in the present invention while the process for introducing the amount of other reagents (i.e., Na2SO4, sulfuric acid, water, flow rate, temperature the reaction carried out and pH value of each reagent introducing into reactor) were also varied.  Mechanical and rheological properties are impacted since the amount of aluminum that is added in the process along with other reagents with arriving BET surface area value, CTAB surface area value and as well as median size d50 value.  Therefore, the data is not commensurate since changing amount of aluminum with adjusting CTAB surface area and changing temperature parameters in the process and amount of each reagents used in the process varied.
Further, the data does not show how aluminum weight value, median size d50 value and CTAB surface area at upper and at lower end of the claimed range as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of amount of aluminum in the range of 0.5 to 7.0 wt% with CTAB surface area in range of 40 to 300 m2/g. Further median size d50 range is not provided in the claim language where A parameter would be impacted by the amount of aluminum, CTAB surface area and medina size d50 value added.
The data does not have proper side-by-side comparison.  Working example and comparative example (CS2) are not comparable since both have different amount of 2SO4, sulfuric acid, water) or temperature of the reaction mixture, etc.
The data is not commensurate in scope with the closest prior art.  Perin teaches aluminum in amount range of at most 7.0 weight%, preferably at most 5 wt%,  preferably in range of 0.75-4.0 weight% (page 3- last 5 paragraphs) containing CTAB surface area 70-240 m2/g and BET surface area of 70-240 m2/g (page 4-at beginning of first few lines) and d50 median particle size of less than 3 µm (page 4-middle) while Valero teaches silica and preparing silica comprising of CTAB surface area in range between 40-525 m2/g (see abstract, paragraph 0135), BET surface area between 45 and 550 m2/g (see abstract, paragraph 0136) and a width of the particle size distribution Ld is at least of 0.91 (see abstract, paragraphs 0153-0154) Therefore, combination of Valero and Perin teaches the claimed limitations.
Further, amendment to the abstract overcomes objection to the specification of a record.
Further, amendment to claim 1 overcomes claim objections of record.
Further the non-statutory double patenting rejection is maintained since applicant has not filed terminal disclaimer.
 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPUB No.: 2017/0058111 (Boivin et al).  
Boivin teaches precipitated silica a BET surface area of between 45-550 m2/g, CTAB surface between 40-525 m2/g,  aluminum content of at least 0.25% by weight, width Ld of 50 of not more than 10 um (paragraph 0254, see tables under examples 2-3).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US PGPUB No.: 2006/0093541 (now patented US Patent No.: 8,017,098, Uhrlandt et al, IDS Cited reference by applicant).
Uhrlandt teaches precipitated silica a BET surface area of between 150-400 m2/g, CTAB surface between 140-350 m2/g, aluminum content of 0.2-5% by weight (paragraph 0008).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPUB No.: 2017/0073238 A1 (Guy et al).
Guy teaches precipitated silica a BET surface area of 35-700 m2/g (paragraphs 0021, 0080), CTAB surface between 30-400 m2/g (paragraphs 0022, 0082), aluminum content of 0.1-5% by weight (paragraph 0087).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPUB No.: 2017/0015807 (Boivin et al).
Boivin teaches precipitated silica a BET surface area of 70-240 m2/g (paragraph 0207), CTAB surface between 70-240 m2/g (paragraph 0208), aluminum content of 0.9-5% by weight (paragraphs 0210, 0215) and median diameter Q50 of not more than 2um (paragraph 0190, see tables under examples 2-3).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPUB No.: 2013/0178569 (Guy et al).
Guy teaches precipitated silica a BET surface area of 140-200 m2/g (paragraph 0059), CTAB surface between 140-200 m2/g (paragraph 0058), aluminum content of at most 7 wt%, at most 5 wt% (paragraphs 0020-0021) and median diameter Q50 of less than 2um (paragraph 0061).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        11/12/2021